Cochrane, J.:
Section 241 of the Village Law (Laws óf. 1897," chap. 414) is-as follows.: “A proposition may'be submitted at a village election - for the establishment of a system for supplying the village and its inhabitants with light by any approved method or for the acquisition of an existing private system at an expense in either case not-exceeding the sum stated in the proposition.”.
Section 60 of the Village Law provides that “ The provisions othe Election Law relating to. ballots apply to propositions submitted under this chapter,” and section 82 of the Election Law* provides: “ If there be more than one constitutional amendment or proposition or question to be submitted to the voters of that, district, the different amendments or propositions or questions shall he'separately numbered and printed.” The plaintiff claims that this last provisión has been disregarded because there was more than one proposition or question submitted to the voters without separately numbering and; printing the same.
Consideration of the proposition in question must be within the limits by which the .plaintiff has surrounded himself, by the allegations of his complaint. The specific grounds of objection to such proposition are alleged in the complaint, and the plaintiff, by the form of his pleading, has precluded himself from having any other objection considered. The complaint, reasonably and properly- construed, alleges the invalidity qf the preposition in question, for the reason that it authorizes a lighting system to he operated (1) by vil*729lage water power, or (2) by steam power, or (3) by a purchased electric current, or (4) by any approved method of combination of any of the foregoing methods.
The question submitted to the electors of the village did not offend section '82 of the Election Law above set forth, by reason of the fact that it authorized the village officers to use, in their discretion, water. power, steam power, an electric current, or a combination of any of those methods. Those matters were mere details which were within^ the discretion of the village officers. Had nothing been said, in the proposition as to those matters, they could use their discretion in reference thereto. It was unnecessary tha}; the proposition should contain any reference to those matters, as without such reference thé officers would have had full authority to use their judgment and discretion in the same manner as they might have used their discretion in reference to the extent and capacity and character of the system, the nature of the material out of which the plant was to he constructed, or the kind of machinery to be used, or. many other details of construction. The insertion in the proposition of these, unnecessary details was unimportant and harmless. The objections to the proposition raised by the complaint are untenable.
The judgment should be affirmed, with costs.
All concurred, except Parker, P. J., not voting.
Judgment affirmed, with costs.

Laws of 1896, chap. 909, as amd. by Laws of 1901, chap. 598.— [Rep.